Citation Nr: 1727681	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-08 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for chronic headaches since May 20, 2009.

2.  Entitlement to a rating in excess of 30 percent for chronic headaches prior to May 20, 2009.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an initial rating in excess of 50 percent for anxiety disorder not otherwise specified.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel 


INTRODUCTION

The Veteran had active service from June 1980 to March 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Montgomery, Alabama, and Winston-Salem, North Carolina, respectively.  The VA RO in Winston-Salem, North Carolina, currently has jurisdiction over the electronic claims file.

In July 2016, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge.  A copy of that transcript has been associated with the electronic record.

In an October 2012 statement, the Veteran's agent asserted that the Veteran is unemployable because of his service-connected headache disorder.  Later in a July 2016 formal claim, the Veteran alleged that he was unemployable in part due to his service-connected psychiatric disorder.  In September 2013 and January 2017 rating decisions, the RO denied entitlement to TDIU.  Since entitlement to TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, it is part of the initial adjudication of a claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In light of the decision below, the Veteran is not prejudiced by the Board's consideration of the TDIU claim.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).

On May 20, 2009, the Veteran filed his claim for an increased rating for chronic headaches.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  As discussed below, the Board has determined that a rating in excess of 30 percent since May 20, 2009, for chronic headaches is warranted.  

In light of the above, the issues are as stated on the first page of this decision.

In May 2017, the Veteran's agent waived initial consideration by the agency of original jurisdiction of evidence received since a November 2013 supplemental statement of the case and a July 2014 statement of the case.  38 C.F.R. § 20.1304(c) (2016).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus and the issue of entitlement to an increased rating for a lumbar spine disability have been raised by the record in November 2010 and August 2016 statements, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to an increased rating for an anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's chronic headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability since May 20, 2009.

2.  The weight of the evidence shows that during the one-year period prior to May 20, 2009, there was no increase in disability of chronic headaches.

3.  From May 20, 2009, to April 1, 2012, the Veteran was service-connected for the following disabilities: lumbar strain with intervertebral disc syndrome, sciatic nerve involvement, degenerative joint disease, and a scar; bilateral metatarsalgia with pes planus; and chronic headaches.

4.  From May 20, 2009, to April 1, 2012, these service-connected are now rated as 70 percent disabling with the chronic headaches being rated as 50 percent disabling.

5.  The evidence is in equipoise as to whether the Veteran's service-connected headache disorder, lumbar spine disorder, and bilateral foot disorder rendered him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience from May 20, 2009, to April 1, 2012.

6.  Since April 2, 2012, the Veteran has been service-connected for the following disabilities: lumbar strain with intervertebral disc syndrome, sciatic nerve involvement, degenerative joint disease, and a scar; anxiety disorder not otherwise specified; bilateral metatarsalgia with pes planus; and chronic headaches.  

7.  Since April 2, 2012, these service-connected disabilities have been rated as 80 percent disabling with the anxiety disorder being rated as 50 percent disabling.

8.  The weight of evidence shows that the Veteran's service-connected disabilities have rendered him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience since April 2, 2012.





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the chronic headaches has met the criteria for a 50 percent disability rating since May 20, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.7 4.124a, Diagnostic Code 8100 (2016).

2.  Prior to May 20, 2009, the chronic headaches did not meet the criteria for a disability rating in excess of 30 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 4.7 4.124a, Diagnostic Code 8100.

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters in June 2009, June 2013, and August, September, and October 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service treatment records, VA treatment records, and records from the Social Security Administration.  

The RO afforded the Veteran VA examinations in July 2009, November 2011, July and December 2013, and August 2016.  The Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected chronic headaches and the functional impairment from his service-connected disabilities.  The Board finds that these examinations are adequate on which to base a decision.

Entitlement to a rating in excess of 30 percent for chronic headaches since May 20, 2009

Entitlement to a rating in excess of 30 percent for chronic headaches prior to May 20, 2009

Governing Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under Diagnostic Code 8100, a 50 percent rating is warranted for migraine headaches manifested by very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation requires symptomatology manifested by characteristic prostrating attacks occurring on an average of once per month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating."  The Board additionally observes that the United States Court of Appeals for Veterans Claims (the Court) has not undertaken to define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."

The rating criteria also do not define "inadaptability."  However, the Court noted that nothing in Diagnostic Code 8100 required the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

Analysis

In an October 2002 rating decision, a RO granted service connection for chronic headaches and assigned a 30 percent disability rating under Diagnostic Code 8199-8100.  On May 20, 2009, the Veteran filed his claim for an increased rating for chronic headaches.  The Board notes that while VA examination reports reflect a diagnosis of tension or cluster headaches, a June 2012 statement from the Veteran's treating doctor shows a diagnosis of cluster migraines.  Similarly, VA treatment records reflect a current diagnosis of migraines.  As such, the headache disorder can be simply rated as migraine headaches instead of by analogy to migraine headaches.

The July 2009 VA examination report reflects that the Veteran had weekly headaches that lasted one to two days.  The examiner noted that the attacks were not prostrating and that ordinary activity was possible.  The examiner added that the Veteran had daily headaches with significant effects on his usual occupation.  The examiner reported that the effects were decreased concentration and pain and that the Veteran was unable to do any work and could only drive for short trips.

VA treatment records reflect that starting in January 2011 Fioricet was prescribed for the Veteran's headaches.  

In the June 2012 statement, the Veteran's treating VA doctor stated that she first started treating his cluster migraines in February 2011.  The doctor stated that vertigo, nausea/vomiting, malaise, photosensitivity, visual disturbances, mood changes, and mental confusion/inability to concentrate.  The doctor indicated that the headaches were manifested by complete prostration on a daily basis.  The physician noted that topiramate and Fioricet had been prescribed.  The doctor opined that the Veteran would not be capable of performing gainful employment with the symptoms and limitations stemming from his headache impairment.  The doctor stated that the cluster migraines are very debilitating and frequent and that it was hard for the Veteran to function due to his medication.

The July 2013 VA examination report reflects a diagnosis of cluster headaches.  The examiner reported that the symptoms of the headache pain were constant head pain, pulsating or throbbing head pain, pain on both sides of the head, and pain that is worse with physical activity.  The examiner added that the typical head pain could range from one hour up to ten days.  The examiner stated that the Veteran also experienced vomiting, sensitivity to light and sound, and changes in vision.  The examiner indicated that the Veteran had prostrating attacks of non-migraine headache pain more frequently than once a month and that he had very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner added that the functional impairment from the headache disorder was that the Veteran missed three days of work a month.

The weight of evidence shows that since January 2011 the chronic headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The evidence prior to January 2011, the July 2009 VA examination report, is conflicting.  While the July 2009 VA examiner stated that the headaches were not manifested by prostrating attacks, that examiner also stated that the Veteran was unable to do any work and could only drive for short trips.  The evidence is in equipoise as to whether the Veteran's chronic headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability since May 20, 2009.

As for the one-year period prior to May 20, 2009, the date of claim, there is no medical evidence showing treatment for the chronic headaches.  In his May 20, 2009, statement, the Veteran reported that he had daily headaches with prostrating attacks occurring at least weekly.  The Veteran is competent to report this symptomatology.  

In her June 2012 statement, the Veteran's treating doctor stated that 1985 was the earliest date that the description of symptoms and limitations applies.  While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001). 

The July 2009 VA examiner specifically stated that the headaches were not manifested by prostrating attacks.  The Board gives great weight to the July 2009 VA examination report because it is the evidence most contemporaneous to the one-year period prior to May 20, 2009.  Therefore, the Board gives more weight to the July 2009 VA examination report than to the Veteran's reporting of symptomatology and the June 2012 statement of his treating doctor.  The weight of evidence reveals that during the one-year period prior to May 20, 2009, chronic headaches did not undergo an increase in severity.




Entitlement to TDIU

Governing Law and Regulations

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation without regard to advancing age as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose, disabilities affecting a single system, e.g., orthopedic, will be considered a single disability.  38 C.F.R. § 4.16(a).

Substantially gainful employment suggests a living wage. The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Analysis

From May 20, 2009, to April 1, 2012, the Veteran was service-connected for the following disabilities: lumbar strain with intervertebral disc syndrome, sciatic nerve involvement, degenerative joint disease, and a scar; bilateral metatarsalgia with pes planus; and chronic headaches.  From May 20, 2009, to April 1, 2012, these service-connected are now rated as 70 percent disabling with the chronic headaches being rated as 50 percent disabling.

Since April 2, 2012, the Veteran has been service-connected for the following disabilities: lumbar strain with intervertebral disc syndrome, sciatic nerve involvement, degenerative joint disease, and a scar; anxiety disorder not otherwise specified; bilateral metatarsalgia with pes planus; and chronic headaches.  Since April 2, 2012, these service-connected disabilities have been rated as 80 percent disabling with the anxiety disorder being rated as 50 percent disabling.

The Veteran's formal TDIU claim reflects that he last worked full time in September 2008.  He worked as a truck driver.  He has two years of college and completed training at a truck driving school. 

The Social Security Administration found that the Veteran was disabled effective May 2007 with the primary diagnosis being anxiety-related disorders and the secondary diagnosis being affective/mood disorders.

The July 2009 VA examiner stated that the Veteran had daily headaches with significant effects on his usual occupation.  The examiner reported that the effects were decreased concentration and pain and that the Veteran was unable to do any work and could only drive for short trips.

The November 2011 VA examination report reflects that the examiner stated that because of the Veteran's lumbar spine disability, he cannot tolerate standing more than 30 minutes, sitting more than an hour, or lifting more than ten pounds.

In a June 2012 statement, the Veteran's treating VA physician opined that the Veteran would not be capable of performing gainful employment with the symptoms and limitations stemming from his headache impairment.  The doctor stated that the cluster migraines are very debilitating and frequent and that it was hard for the Veteran to function due to his medication.

The October 2013 VA examinations reports reflect that the examiner stated that the functional impairment from the bilateral foot disability is that the Veteran could not stand for a prolonged period of time and that his feet needed to be elevated at least every two hours or his feet would swell.  The examiner added that the functional impairment from the headache disorder was that the Veteran missed three days of work a month.  The examiner noted that the functional impairment from the lumbar spine disability was that the Veteran could not operate commercial vehicles and that he could not sit for prolonged period of time.

The December 2013 VA examination report reveals that the examiner determined that the Veteran has an occupational and social impairment with reduced reliability and productivity.  The examiner indicated that the Veteran had anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.

The August 2016 VA examination report shows that the examiner stated that the functional impairment from the bilateral foot disability is that the Veteran could not stand or walk for a prolonged period and that he always has to keep his feet elevated.

Taking into account his education and work experience, as well as the specific forms of impairment resulting from his various service-connected disabilities and the determination of the Social Security Administration, the evidence is in equipoise as to whether the Veteran's service-connected headache disorder, lumbar spine disorder, and bilateral foot disorder rendered him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience from May 20, 2009, to April 1, 2012.  Moreover, the weight of evidence shows that the Veteran's service-connected disabilities have rendered him unemployable since April 2, 2012, from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.  Accordingly, entitlement to a total rating based on individual unemployability is in order.


ORDER

A 50 percent disability rating since May 20, 2009, is granted for chronic headaches, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for chronic headaches prior to May 20, 2009, is denied.

Entitlement to a total rating based on individual unemployability is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran was examined for his psychiatric disorder in December 2013.  The Veteran testified that he currently has suicidal thoughts.  Hearing transcript, page 11.  An October 2016 VA Form 21-2507a, request for physical examination, reflects that the Veteran was supposed to be scheduled for a mental disorders examination.  It is not clear whether the Veteran was examined.   A recent VA mental disorders examination report is not of record.  Given the passage of time since the VA examination and the possible worsening of his disability, a new VA examination is warranted if the Veteran did not undergo a VA examination pursuant to the October 2016 VA Form 21-2507a, request for physical examination.  However, if the Veteran did indeed undergo a VA examination pursuant to the October 2016 VA Form 21-2507a, request for physical examination, the AOJ should obtain a copy of that examination report and not schedule the Veteran for a new examination.

The Veteran has been treated at the Jacksonville VA community-based outpatient clinic for his psychiatric disorder.  The AOJ did not obtain any records from that facility from November 2013 to January 2015.  The AOJ should obtain records from that facility for that time period as well as any additional records since January 2017.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from the Jacksonville VA community-based outpatient clinic for treatment of a psychiatric disorder from November 2013 to January 2015 and from January 2017 to the present.

2.  The AOJ should ascertain whether the Veteran underwent a VA examination pursuant to the October 2016 VA Form 21-2507a, request for physical examination, and if so the AOJ should obtain a copy of that examination report.

3.  After the development in 1 is completed and if and only if the Veteran did not undergo a VA examination pursuant to the October 2016 VA Form 21-2507a, request for physical examination, the AOJ should schedule the Veteran for a VA examination to determine the nature and extent of his service-connected anxiety disorder not otherwise specified.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to anxiety disorder not otherwise specified.  A complete rationale for any opinion offered must be provided.

4.  Thereafter, the RO must readjudicate the issue on appeal, with consideration of all evidence of record.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his agent, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


